Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Preliminary Amendment filed on December 10, 2021, wherein Applicant canceled claims 6-7, 9-10, 12-13, 15-49 and 51-62. New claims 63-78 were added and claims 5, 11 and 14  were redrafted as dependent claims. Claims 1-3 were amended. Claims 1-5, 8, 11, 14, 50 and 63-78 are pending and being examined on the merits herein.
Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of PCT/US2018/056824 filed on December 21, 2018, which claims priority from U.S. Provisional Application No. 62/575,803, filed October 28, 2017.
Information Disclosure Statement
Applicant’s IDS submitted December 10, 2021 is acknowledged and has been considered. A signed copy is attached hereto. 
Claim Objections
Claim 11 is objected to because it appears to be missing a modifier between “for” and “the” in the phrase, “monitoring the human patient as appropriate for the anatomic tumor site.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5, 8, 11, 14, 50 and 63-78 are rejected under 35 U.S.C. 101 because the independent claims are directed to abstract ideas without significantly more. Inventions directed to abstract ideas are judicial exceptions to patentability. Judicial exceptions are evaluated for patentability based on Step 2A and Step 2B of the flowchart in MPEP 2106 III. Step 2A asks whether a claim recites additional elements that integrate the judicial exception into a practice al application. Step 2B asks whether a claim amounts to significantly more than the judicial exception.

Independent claims
Regarding claim 1, step (b) recites “informing the human patient about the potential risks for tumor flare depending on the anatomic site of the solid malignant tumor.” 
Regarding claim 2, step (b) recites “telling the human patient to contact his or her physician if tumor swelling occurs.” 
Regarding claim 3, step (b) recites “counseling the human patient to contact his or her physician if shortness of breath or stridor occurs.” 
Step 2A Prong One  Do the claims recite a judicial exception? Yes.
In each of claims 1, 2 and 3, step (b) recites an abstract idea which is a judicial exception to patentability. The abstract idea falls into the category of methods of organizing human activity, including teaching and following rules or instructions. See MPEP 2106.04(a)(2). Step (b) of claims 1, 2 and 3 recites informing/telling/counselling patients, which is considered teaching or giving instructions.

Step 2A Prong Two  Do the claims recite additional elements that integrate the judicial exception into a practical application? No.
The claims are reviewed as a whole. The Office considers whether additional steps (a) and (c) integrate the judicial exception into a practical application.
 The additional steps of (a) administering a population of antigen-specific T cells and (c) stopping treatment if the patient develops tumor flare are not integrated into a practical application. Neither the administration, nor stopping the treatment are applications of informing/telling/counseling the patients. 
Steps (a) and (c) are also considered to be insignificant extra-solution activities as they are nominal additions to the judicial exception. MPEP 2106.05(g) gives the example of cutting hair after first determining the hair style as an insignificant application of a judicial exception. Similarly here, stopping treatment after observing tumor flare and discussing the same with a patient is an insignificant extra-solution activity. The claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on it per MPEP 2106.04(d). Thus, the claims taken as a whole, do not integrate the judicial exception into a practical application. 

Step 2B  Do the claims amount to significantly more than the judicial exception? No.
The additional elements, taken individually and in combination, do not result in the claims as a whole amounting to significantly more than the judicial exception. Appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not considered to be significantly more. See MPEP 2106.05 I.A.
At the time of filing, the step of administering a population of antigen-specific T cells (a) was a well-understood, routine, conventional activity previously known to the industry. The following statements taken from Applicant’s Specification at p. 26, par. [0075]; p. 27, par. [0077]; p. 29, par. 
‘The ex vivo sensitizing step can be performed by any method known in the art to stimulate T cells to be antigen-specific ex vivo, such as a method as described in Koehne et al., 2000.’ (Specification at p. 26, par. [0075]). 
‘The antigen presenting cells can be obtained by any method known in the art, such as the method(s) described in Section 6; Koehne et al., 2000.’ (Specification at p. 27, par. [0077]). 
‘Any appropriate method known in the art for introducing nucleic acid vehicles into cells to express proteins, such as transduction or transformation, can be used to genetically engineer the antigen presenting calls to recombinantly express the one or more immunogenic peptides or proteins derived from the one or more antigens.’ (Specification at p. 29, par. [0079]).
‘The population of T cells transduced with one or more nucleic acids encoding the one or more CARs can be generated by any method known in the art, for example, as described in Stauss et al., 2015.’ (Specification at p. 30, par. [0086]). 
‘Antigen reactivity (for example, cytotoxicity), alloreactivity, information as to which HLA allele(s) the population of human cells comprising antigen-specific T cells is restricted […] is measured by a method known in the art before administration to a human patient (for example, such a method as described in Koehne et al., 2002.’ (Specification at p. 36, par. [0104]).
Regarding step (c), ceasing a treatment that seems to be causing dangerous effects is routine and conventional according to common medical practice.
In conclusion, the judicial exception in part (b) of claims 1, 2, and 3 is not integrated into a practical application. This is because the additional steps do not rely on or apply the judicial exception in a way that meaningfully limits it. The additional steps are insignificant extra-solution steps that nominally add to the judicial exception. The additional steps are also insufficient to amount to significantly more than the judicial exception. This is because they are well-understood, routine and 

Regarding claims 4, 50, 64 and 78, the independent claims recite abstract ideas, which as set forth above, are judicial exceptions to patentability. 
Step 2A Prong One  Do the claims recite a judicial exception? Yes.
In claim 4 (b) and claim 50 (a), “grading tumor flare in the human patient as Grade 1, 2, 3, 4, or 5 according to the Evaluation column in the following Table,” is an abstract idea that falls into the category of a mental process, or a concept performed in the human mind, including observation, evaluation, judgment or opinion. See MPEP 2106.04(a)(2) subsection III. 
Claim 64 (b) and the last phrase of claim 78 recite, “monitoring the human patient for an indication of tumor flare,” which is also an abstract idea. It is an abstract idea because monitoring encompasses mentally evaluating a patient for symptoms and this falls into the category of a mental process, or a concept performed in the human mind, including observation, evaluation, judgment or opinion. See MPEP 2106.04(a)(2) subsection III.

Step 2A Prong Two  Do the claims recite additional elements that integrate the judicial exception into a practical application? No.
The claims are reviewed as a whole. The Office considers whether the additional steps integrate the judicial exception into a practical application. Each of claims 4, 50, 64 and 78 refer to administering to the human patient a population of human cells comprising antigen-specific T cells. This additional element does not apply, rely on, or use the judicial exception of ‘grading tumor flare’ or ‘monitoring the human patient for an indication of tumor flare’. Administering a population of human cells comprising antigen-specific T cells is not an application of the judicial exception because the administering is done 
The administration step is also not particular, i.e., it is not specifically identified so it encompasses all applications of the judicial exception. See MPEP 2106.04(d)(2)(a). It would preempt the mental steps of grading and monitoring used by all physicians when administering all cell therapies. Accordingly, the administering step does not impose a meaningful limit on the judicial exception. Thus, the additional claim element of administering a population of human cells comprising antigen-specific T cells does not integrate the judicial exception into a practical application.

Step 2B  Do the claims amount to significantly more than the judicial exception? No.
The additional element of administering to the human patient a population of human cells comprising antigen-specific T cells does not result in the claims as a whole amounting to significantly more than the judicial exception. This is because at the time of filing, the administering step was a well-understood, routine, conventional activity previously known to the industry (see earlier selections from Applicant’s Specification bridging pp. 4-5). According to MPEP 2106.05 I.A., appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to a judicial exception is not considered to be significantly more.

Dependent claims
Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application include whether the claim applies or uses the judicial exception to 
When the effects of a particular treatment or prophylaxis are set forth generically, MPEP § 2106.04(d)(2) recommends evaluating other considerations, such as the insignificant extra-solution activity consideration set forth in MPEP § 2106.05(g). Here, claims 5, 8, 11, 14, 63, 65 and 66 recite insignificant extra-solution activities. None of the dependent claims confines the judicial exception to a particular, practical application of the judicial exception. Thus, the administration steps do not integrate the mental analysis step into a practical application and the subject matter eligibility evaluation for claims 5, 8, 11, 14, 63, 65 and 66 moves to Step 2B.
Regarding claim 5, “wherein the method comprises treating the tumor flare medically,” does not further integrate the judicial exception into a practical application or add significantly more. This is because treating medically is an insignificant extra-solution activity. It is also specified at a high level of generality, and under Step 2B it is considered routine and conventional according to common medical practice.
Regarding claim 8, “wherein the step of treating the tumor flare medically comprises providing one or more pain medications to the human patient,” does not further integrate the judicial exception into a practical application or add significantly more. This is because providing pain medication is an insignificant extra-solution activity. It does not confine the judicial exception to a particular, practical application of the judicial exception. It is also specified at a high level of generality, and under Step 2B it is considered routine and conventional according to common medical practice (see, e.g., Neelapu et al., “Chimeric antigen receptor T‑cell therapy — assessment and management of toxicities,” Nat. Rev. Clin. Oncology, Vol. 15, pp. 47-62 (“Neelapu et al.”), published online Sept. 19, 2017 at p. 54, Table 3, recommending Acetaminophen and Ibuprofen for Grade 1-2 cytokine release symptoms during CAR‑T cell therapy).
Regarding claim 11, “wherein the method comprises hospitalizing the human patient and monitoring the human patient as appropriate for the anatomic tumor site,” may be considered a practical application of the judicial exception; however, hospitalizing a patient is very general and does not add significantly more. Hospitalizing is considered an insignificant extra-solution activity, specified at a high level of generality, and under Step 2B it is considered routine and conventional according to common medical practice (see, e.g., Neelapu et al. at p. 54, Table 3, recommending to ‘transfer to ICU’ with Grade 3 cytokine release symptoms during CAR‑T cell therapy).
Regarding claim 14, “wherein the method comprises intubating the human patient to protect the airway or performing another intervention according to the anatomic tumor site,” does not further integrate the judicial exception into a practical application or add significantly more. This is because intubating is an insignificant extra-solution activity and under Step 2B it is considered routine and conventional according to common medical practice (see, e.g., Neelapu et al. at p. 56, Box 2, recommending “mechanical ventilation for airway protection” for Grade 4 cytokine release symptoms when managing the acute toxicities that can occur in patients treated with CAR‑T cell therapy).
Regarding claim 63, “wherein the one or more pain medications comprise a nonsteroidal anti-inflammatory drug (NSAID),” does not further integrate the judicial exception into a practical application or add significantly more. This is because giving NSAIDs for pain is an insignificant extra-solution activity, and under Step 2B it is considered routine and conventional according to common medical practice (see, e.g., Neelapu et al. at p. 54, Table 3, recommending that Ibuprofen, an NSAID, be used as treatment for fever and constitutional symptoms, where constitutional symptoms are defined at p. 50, col. 2, para. 2, lines 12-17 as including malaise, or pain).
Regarding claim 65, “wherein the administering step is by bolus intravenous infusion,” does not further integrate the judicial exception into a practical application or add significantly more. This is because administering cell therapies by bolus intravenous infusion is an insignificant extra-solution activity, and under Step 2B it is considered routine and conventional according to common medical practice (see, e.g., Neelapu et al. (Abstract and throughout) indicating that intravenous infusion is the current standard route of administration for cell therapies).
Regarding claim 66, the method of claim 64, “further comprising stopping treatment if the patient develops tumor flare that is life-threatening,” does not further integrate the judicial exception into a practical application or add significantly more. This is because under Step 2B, stopping a treatment that seems to be causing dangerous effects is routine and conventional according to common medical practice and according to at least the treatment guidelines in the “Handbook for Clinical Investigators Conducting Therapeutic Clinical Trials” 2014 (PTO-892) published by the National Cancer Institute.
Regarding claim 67, the method of claim 64, “wherein the solid malignant tumor is nasopharyngeal carcinoma, gastric cancer, or leiomyosarcoma,” does not further integrate the judicial exception into a practical application or add significantly more. This is because merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to 
Regarding claims 68-77, the rule against patenting abstract ideas cannot be avoided by trying to limit the use of the abstract idea to a particular technological environment. The following dependent claims all attempt to limit the reach of claims to a mental process to a particular technological use: wherein the solid malignant tumor is a lymphoproliferative disorder (claim 68), wherein the lymphoproliferative disorder is a lymphoma (claim 69), wherein the lymphoma is diffuse large B-cell lymphoma (claim 70), wherein the lymphoma is plasmablastic lymphoma (claim 71), wherein the solid malignant tumor is positive for Epstein-Barr virus (claim 72), wherein the anatomic site of the solid malignant tumor is inside the lymph nodes (claim 73), wherein the anatomic site of the solid malignant tumor is within the head and neck region (claim 74), wherein the anatomic site of the solid malignant tumor is within the neck (claim 75), wherein the anatomic site of the solid malignant tumor is inside the neck lymph nodes (claim 76), and wherein the population of human cells comprising antigen-specific T cells is derived from a human donor that is allogeneic to the human patient (claim 77). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claims 4 and 50, “e.g.” is synonymous with the phrase “for example” which renders the claims indefinite in this case. In the Intervention column of the Table in claims 4 and 50 for Grade 2 Tumor Flare Severity, it is unclear whether the limitations following “e.g.” are part of the claimed invention. MPEP § 2173.05(d) states that examples and preferences are properly set forth in the specification rather than the claims and if stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. Here, it is unclear whether the medical treatment encompasses more than pain medication and antibiotics for necrotic tumor, or whether it is limited to only pain medication and antibiotics for necrotic tumor.
Claims 4 and 50 are also drafted with exemplary parentheticals, which render the claims unclear. It is unclear whether the claim elements are limited to what is preceding the parenthetical, or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the instantly claimed invention of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Section [0001]
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (2010) (PTO-892), in view of the PROVENGE® (Sipuleucel-T) Prescribing Information (July, 2017) (PTO-892), further in view of Taleb et al. (Sept, 2017) (PTO-892).
Barker et al. teaches treatment of Epstein-Barr virus lymphoproliferative disease using cellular immunotherapy (Abstract, Title). Barker et al. teaches that EBV-induced lymphoproliferative diseases present as large B-cell lymphoma in the cervical lymph nodes and colon (Introduction; col. 2, paragraphs 1-2), which reads on the claim limitation “a method of treating a solid malignant tumor in a human patient” because large B-cell lymphomas are solid malignant tumors in humans.
Barker et al. teaches that Epstein-Barr-specific cytotoxic T lymphocytes (“EBV-CTLs”) were administered at 1 x 106 cells/kg/infusion dose (p. 5047, col. 1, para. 2, col. 2, para. 2), which reads on “administering a population of human cells” in step (a) of claims 1 and 2. Further, Barker et al. teaches that patients were treated with cytotoxic T cells stimulated in vitro to recognize antigens on the surface of EBV+ tumor cells, and then tested for “EBV-speciﬁcity,” (p. 5045 col. 2, para. 3 through p. 5046, col. 1), which reads on wherein the population of human cells comprise “antigen-specific T cells that are specific for one or more antigens of the solid malignant tumor,” because the T cells taught by Barker et al. specifically recognize antigens on the surface of EBV+ tumors, which are solid malignant tumors.
Barker et al. differs from the instantly claimed invention in that it does not teach informing human patients about the potential risks of tumor flare (claim 1, step b); telling human patients to contact their physicians should tumor swelling occur (claim 2, step b); or stopping treatment if patients develop tumor flare that is life-threatening, (claims 1 and 2, step c).

Taleb et al. teaches that tumor flare is a side-effect of immunomodulatory therapy seen in the treatment of solid tumors, including advanced gynecologic, prostate and lymphoid malignancies (Abstract, lines 1-6). Taleb et al. teaches that tumor flare can be associated with morbidity, therefore, early recognition and management of symptoms is critical.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the teachings of Barker et al., concerning treatment of solid malignant tumors using antigen-specific T cells, with the teachings of the Sipuleucel-T prescribing information, regarding informing patients and physicians of the potential risk of tumor flare when treating prostate cancer (a solid cancer) with Sipuleucel-T (antigen-specific T cells), with the teachings of Taleb et al., regarding tumor flare being a serious side-effect associated with immunomodulatory therapies when treating solid malignant tumors, to arrive at the instantly claimed invention with a reasonable expectation of success. Since Taleb et al. teaches that tumor flare is a prima facie obvious for one of ordinary skill in the art to modify the method disclosed by Barker et al. by including instructions to patients and physicians, such as that disclosed in the Sipuleucel-T prescribing information.
One of ordinary skill would have been motivated to do so in an effort to produce a safer product, by expanding the safety and applicability of T cell therapies and educating patients and physicians regarding signs and indications, and the particular toxicity of tumor flare, and its management so as to avoid preventable adverse outcomes.
One of ordinary skill in the art would have used the disclosure in the Sipuleucel-T prescribing information to arrive at the currently claimed method, of informing patients of product risks, and instructing patients and physicians to monitor for indicia of tumor flare with a reasonable expectation of success because before the effective filing date of the instantly claimed invention, Taleb disclosed that tumor flare was a possibility when cell therapy is applied to treat prostate cancer as well as lymphoid malignancies (Taleb et al., 1st paragraph, lines 5-6).

Section [0002]
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. in view of the PROVENGE® (Sipuleucel-T) Prescribing Information, in view of Taleb et al. (Sept, 2017) (PTO-892), further in view of Lee et al. (2014) (PTO-892).
The teachings of Barker et al. are set forth above.
Barker et al. differs from the instantly claimed invention in that it does not teach counseling human patients to contact their physicians should shortness of breath or stridor occur (claim 3, step b).
The prescribing information for Sipuleucel-T teaches counseling patients to report any signs or symptoms of acute infusion reaction and to “tell your doctor right away if … [there is] … “unexplained 
Taleb et al. teaches that tumor flare is a side-effect of immunomodulatory therapy seen in the treatment of solid tumors, including advanced gynecologic, prostate and lymphoid malignancies (Abstract, lines 1-6). Taleb et al. teaches that tumor flare can be associated with morbidity, therefore, early recognition and management of symptoms is critical.
Lee et al. teaches that PET scans of the Waldeyer’s ring in healthy individuals and cancer patients show characteristic patterns of radioactive glucose uptake.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the teachings of Barker et al., concerning treatment of solid malignant tumors using antigen-specific T cells, with the teachings of the Sipuleucel-T prescribing information, with the teachings of Taleb et al., to arrive at the instantly claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to use the Sipuleucel-T prescribing information in an effort to expand the safety and applicability of T cell therapies, and educate patients and physicians regarding signs and indications and the particular toxicity of tumor flare, and its management so as to avoid preventable adverse outcomes. Moreover, Taleb et al. teaches that the art recognized that tumor flare was a possibility when cell therapy is applied to treat prostate cancer as well as lymphoid malignancies (1st paragraph, lines 5-6).
With respect to the limitation of “Waldeyer’s ring lymphadenopathy,” Lee et al. teaches this aspect which is consistent with the particular pattern seen in Barker et al., thereby reading on the claim. Specifically, Lee et al. teaches that the Waldeyer’s ring of lymphatic tissue lines the walls of the naso and oropharynx, palatine/lingual tonsils, and the lateral pharyngeal recess of the nasopharynx, i.e., the tubal et al. teaches that Waldeyer’s ring lymphadenopathy appears with a characteristic pattern of radioactive glucose uptake in this region (p. 1458, Fig. 1, panel A, dark arrows). This is similar to what is shown in Patient #2 in Barker et al. after receiving EBV-CTL (see Fig. B, panel 3). The 4th and 5th patient images show an increase in radioactive glucose uptake (dark spots) in and around the tonsillar region of the patient, who developed cervical lymphoma after receiving EBV-CTL.
Accordingly, absent any evidence to the contrary, Barker et al. in view of Lee et al. reads on “wherein after said administering the human patient develops Waldeyer’s ring lymphadenopathy,” (claim 3).

Section [0003]
Claims 4-5, 8, 11, 14, 50 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al., in view of Taleb et al., in view of the National Cancer Institute Common Toxicity Criteria for Adverse Events v 3.0 (2006) (“CTCAEv3” PTO-892) and v.4.03 (“CTCAEv4.03”) (PTO-892), in view of Chanan-Kahn et al. (2011) (PTO-892), in view of Ramsay et al. (2009) (PTO-892), in view of Neelapu et al. (Sept. 19, 2017) (PTO-892).
Barker et al. teaches treatment of Epstein-Barr virus lymphoproliferative disease, which presents as a solid malignancy, using antigen-specific T cells (Abstract, Title). The cells are administered as a population of human cells at 1 x 106 cells/kg/infusion dose (p. 5047, col. 1, para. 2, col. 2, para. 2).
Barker et al. differs from the instantly claimed invention in that it does not teach tumor flare as a potential side-effect of cell therapy, or grading tumor flare in a human patient as Grade 1, 2, 3, 4, or 5 according to the Evaluation column in the Table of claim 4, step (b) and claim 50, step (a). Barker et al. also does not teach managing tumor flare in a human patient according to the Intervention column in the Table of claim 4, step (c) and claim 50, step (b).
et al. teaches that tumor flare is a side-effect of immunomodulatory therapy seen in the treatment of solid tumors, including advanced gynecologic, prostate and lymphoid malignancies (Abstract, lines 1-6).
The NCI Common Terminology Criteria for Adverse Events v3.0  (“CTCAEv3”) teaches a scale for grading tumor flare where signs and symptoms include tumor pain, inflammation of visible tumor, hypercalcemia, diffuse bone pain, and other electrolyte disturbances (p. 70, Syndromes), and v.4.03 (“CTCAEv4.03”) provides evaluations and indications for different grades of stridor, hypoxia, and cytokine release syndrome (p. 176, columns 3 and 4; p. 168, columns 3 and 4; and p. 66, columns 1 through 4).
Chanan-Kahn et al. teaches grading and managing tumor flare according to the CTCAEv3 (p. 2128, col. 2, line 1). Chanan-Kahn et al. teaches that careful characterization of tumor flare is critical to avoid unnecessary morbidity or the pre-mature discontinuation of effective therapy (p. 2134, col. 1, para. 2). The patients in Chanan-Kahn et al. experience tumor flare of differing severities as a side effect of Lenalidomide, an anti-tumor immunomodulator for Chronic Lymphocytic Leukemia (Abstract, Title).
Ramsay et al. teaches that tumor flare is related to cytokine release syndrome and that both are adverse effects of immunomodulatory therapy (p. 1201, col. 1, para. 2).
Neelapu et al. teaches grading and managing cytokine release syndrome in human patients after immunotherapy with engineered T cells. Neelapu et al. teaches recommendations for the management of different grades of cytokine release syndrome and bases the grading of organ toxicities on the scales provided by the CTCAEv4.03. Neelapu et al. also teaches new grading and management algorithms for cytokine release syndrome (Figure 2, Legend).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the teachings of Barker et al., concerning treatment of solid malignant tumors using antigen-specific T cells, with the teachings Taleb et al., et al., regarding assessment and treatment parameters for tumor flare using the CTCAEv3, with the teachings of Ramsay et al., regarding the similarities between tumor flare and cytokine release syndrome, with the teachings of Neelapu et al., regarding assessment and management of cytokine release syndrome after cell therapy, with the teachings of the CTCAEv4.03, regarding signs and interventions for stridor, hypoxia, and cytokine release syndrome, to arrive at the instantly claimed invention with a reasonable expectation of success.
One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have been motivated to combine the grading scale for tumor flare as disclosed in the CTCAEv3 with the teachings of Chanan-Kahn et al. and Neelapu et al. to obtain an improved method for assessing and managing toxicities related to tumor flare after cell therapy because Taleb et al. teaches that tumor flare can be associated with morbidity, therefore, early recognition and management of symptoms is critical. One of ordinary skill in the art would have included the CTCAE’s standard set of descriptive terminology with the interventions, as taught by Chanan-Kahn et al. and Neelapu et al., in the treatment method of Barker et al., with the reasonable expectation of a safer product with better instructions for the evaluation of management symptoms of tumor flare after cell therapy. MPEP 2143(I) states that it is prima facie obvious to combine prior art elements according to known methods to yield a predictable result.
Since Neelapu et al. teaches that algorithms for accurate and consistent grading and management of toxicities after cell therapy are lacking (Abstract), one of ordinary skill in the art before the effective filing date of the instantly claimed invention would have been motivated to make this combination in an effort to expand the safety and applicability of T cell therapies, and to receive the expected benefit of increased patient and physician education regarding signs and indications of the  et al. teaches the same evaluation parameters and the same interventions. For example, although Neelapu et al. does not teach Grade 1 as being asymptomatic as in Applicant’s evaluation criteria, it would have been obvious to provide no intervention for asymptomatic patients. Further, Neelapu et al. teaches in Table 3 at p. 54 that Grade 1 and 2 symptoms, including pain and infection, can be managed with Ibuprofen and antibiotics, which reads on the claim language in the Intervention column of Applicant’s Table for Grade 2 symptoms (“pain medication” and “antibiotics for necrotic tumor”).
One of ordinary skill in the art would have had a reasonable expectation of success in combining the recommendations of Chanan-Kahn et al. and Neelapu et al. with the overall treatment scheme of Barker et al. because the grading scale in Neelapu et al. and its recommendations and those in Chanan-Kahn et al. are analogous art to the claimed invention. Neelapu et al. is analogous art because although its assessment and management recommendations address cytokine release syndrome, Ramsay et al. teaches that both cytokine release syndrome and tumor flare are adverse effects of immunomodulatory therapies (“cytokine release syndrome has been observed previously and is associated with immune activation and tumor flare”) (p. 1201, col. 1, para. 2). Chanan-Kahn et al. is analogous art to the claimed invention because although it evaluates patients after treatment with Lenalidomide, it addresses tumor flare and Lenalidomide is an immune modulator.
Based on the teachings of Ramsay et al., one of ordinary skill in the art before the effective filing date of the instantly claimed invention would have understood that increased cytokine signaling was linked to both cytokine release syndrome and tumor flare, and that both were particularly worrisome adverse events after cell therapy. Because both reactions are taught as being linked to increased cytokine signaling, the recommended treatment for one would have been perceived as likely to benefit  et al. in view of Taleb et al., in view of the CTCAEv3, in view of Neepalu et al., in view of Ramsay et al. renders obvious instant claims 4 and 50.
Regarding claims 5, 8 and 63, Neepalu et al. teaches in Table 3 at p. 54 that Grade 1 and 2 symptoms, including pain and infection, can be managed with Ibuprofen and antibiotics, which reads on “treating the tumor flare medically,” (claim 5); “providing one or more pain medications to the human patient,” (claim 8); and “wherein the one or more pain medications comprise a nonsteroidal anti-inflammatory drug (NSAID),” (claim 63) because Ibuprofen is a nonsteroidal anti-inflammatory pain medication.
Regarding claim 11, Table 3 of Neelapu et al. teaches to “transfer to ICU” and give “supplemental oxygen” for Grade 3 Hypoxia. This teaching reads on claim 11, which recites “hospitalization” for Grade 3 tumor flare symptoms such as for “stridor” because the CTCAEv4.03 (PTO-892), teaches Grade 3 Hypoxia as decreased oxygen saturation at rest (p. 168) and Grade 3 Stridor as respiratory distress wherein medical intervention is indicated (p. 174).
Regarding claim 14, Table 3 of Neelapu et al. teaches “mechanical ventilation” for Grade 4 Hypoxia. It is submitted that this teaching reads on Applicant’s evaluation and interventions in claim 14 for Grade 4 tumor flare severity, which recites “intubation to protect the airway” because the CTCAEv.4.03 teaches Grade 4 Hypoxia as life-threatening airway compromise wherein intubation and/or ventilation is indicated.

Section [0004]
Claims 64, 67-70, 72 and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over National Clinical Trial 00002663, Dec. 22, 2016 (PTO-892), in view of Cheson et al. (2016) (PTO-892).
Regarding claims 64 and 78, NCT00002663 teaches treatment of Epstein-Barr virus lymphoproliferative disease using cellular immunotherapy, which reads on the claim limitation “a + lymphoproliferative diseases are solid malignant tumors in humans.
NCT00002663 teaches that “patients receive adoptive immunotherapy with allogeneic Epstein Barr virus (EBV)-specific cytotoxic T lymphocytes IV” (Arms and Interventions), which reads on “administering a population of human cells” in step (a) of claim 64 and the preamble of claim 78 because “IV” indicates that patients are administered (receive) a population of human cells intravenously as therapy. NCT00002663 teaches that “EBV-CTLs are cytotoxic T lymphocytes that specifically kill cells presenting EBV protein antigens” (Assigned Interventions), which reads on wherein the population of human cells comprise “antigen-specific T cells that are specific for one or more antigens of the solid malignant tumor,” (claims 64 and 78) because the T cells taught by NCT00002663 specifically recognize antigens on the surface of EBV+ tumors, which are solid malignant tumors.
NCT00002663 does not teach “monitoring the human patient for an indication of tumor flare,” claim 64, step (b) and claim 78.
Cheson et al. teaches monitoring human patients for indications of tumor flare after immunomodulatory therapy (p. 2492, col. 2, section 2). Cheson et al. teaches that tumor flare, also known as pseudo-progression, can present during the first 2 to 3 weeks of treatment with immunomodulatory therapy and “is characterized by a rapid, often painful, self-limited increase in the size of lymph nodes and is often accompanied by fever, lymphocytosis, rash, and bone pain,” (p. 2489, col. 2, para. 2). Cheson et al. focuses on tumor flare after immunomodulatory therapy with checkpoint inhibitors but teaches that similar considerations can “apply to other immunotherapies such as bi-speciﬁc antibodies, engineered T cells, and others,” (p. 2495, col. 2, para. 1). Cheson et al. teaches that if new lesions form during monitoring, they should be classified as an “indeterminate response” until they can be confirmed to be tumor flare or true progressive disease by either biopsy or subsequent imaging (Abstract).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the teachings of NCT00002663, concerning treatment of solid lymphoid malignancy using antigen-specific T cells, with the teachings of Cheson et al., regarding monitoring for signs of tumor flare after immune therapy, to arrive at the instantly claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to modify the method disclosed in NCT00002663 by including patient monitoring recommendations, such as those disclosed in Cheson et al., in an effort to devise a safer, more effective cancer therapy as Cheson et al. warns that strict application of the older lymphoma guidelines to patients receiving immunomodulatory drugs could result in incorrect assignment of progressive disease, which might result in early cessation of therapy prior to achieving clinical beneﬁt (p. 2489, col. 2, para. 2).
One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have been further motivated with a reasonable expectation of success in combining the monitoring and intervention steps of Cheson et al. with the overall treatment design of NCT00002663 because Cheson et al. is from the same field of endeavor, namely treating cancer with immune modulatory agents, which include cell-based immunotherapies and checkpoint inhibitors, both of which can modulate native T cell responses. Because the references are analogous art to the claimed invention they are combinable, and one of ordinary skill would have been motivated to combine them. MPEP 2143(I) states that it is prima facie obvious to combine prior art elements according to known methods to yield a predictable result.
Regarding claim 67, NCT00002663 teaches a method of treating “patients who develop other EBV-associated malignancies without pre­existing immune deficiency, including: EBV+ Hodgkin’s and Non-Hodgkin’s disease, EBV+ nasopharyngeal carcinoma, EBV+ hemophagocytic lymphohistiocytosis, or + leiomyosarcoma,” (Inclusion Criteria, part 5) which reads on nasopharyngeal carcinoma and leiomyosarcoma in the Markush group of claim 67.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the instantly claimed invention to treat a human subject having a solid malignant tumor, including EBV+ nasopharyngeal tumors or EBV+ leiomyosarcoma, with allogeneic antigen-specific T cells in view of NCT00002663. To do so would be to use the disclosed treatment, allogeneic EBV-specific T cells, on the disclosed target, human EBV+ solid malignant tumor types known to respond to allogeneic EBV-specific T cells, and thus would have been an obvious suggestion of the prior art.
Regarding claim 68, NCT00002663 teaches a method of treating EBV-associated lymphoproliferative diseases with antigen-specific T cells (Study Identification, Brief Summary and Official Title), which reads on “wherein the solid malignant tumor is a lymphoproliferative disorder” because lymphoproliferative disease is referred to by name in the title of the clinical trial.
Regarding claim 69, NCT00002663 teaches a method of treating lymphoma with antigen-specific T cells (Brief Summary and Official Title), which reads on “wherein the solid lymphoproliferative disorder is a lymphoma”.
Regarding claim 70, NCT00002663 teaches a method of treating diffuse large B-cell lymphoma with antigen-specific T cells (Conditions and Keywords at pp. 5-6), which reads on “wherein the lymphoma is diffuse large B-cell lymphoma” because the study refers specifically to this disease sub-type by name.
Regarding claim 72, NCT00002663 teaches a method of treating EBV-associated lymphoproliferative diseases with EBV antigen-specific T cells (Official Title), which reads on “wherein the solid malignant tumor is positive for Epstein-Barr virus (EBV) and the one or more antigens are one or more antigens of EBV” because EBV-associated lymphoproliferative diseases would be tumors that are positive for Epstein-Barr virus.
Regarding claim 77, NCT00002663 teaches a method of treating a solid malignant tumor in a human patient wherein “patients receive adoptive immunotherapy with allogeneic Epstein Barr virus (EBV)-specific cytotoxic T lymphocytes,” (p. 8, Experimental Arms and Biologic), which reads on “wherein the population of human cells comprising antigen-specific T cells is derived from a human donor that is allogeneic to the human patient.” This is because the cells administered in the clinical trial are from a third party allogeneic source (a human leukocyte antigen (HLA)-matched donor) as opposed to an autologous source (originating from the patient’s own immune system, which may be depleted).

Section [0005]
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over National Clinical Trial 00002663, Dec. 22, 2016 (PTO-892), in view of Cheson et al. (2016) (PTO-892) as applied above to claims 64, 67-70, 72 and 77-78, further in view of the definition of “bolus infusion” provided by the NCI thesaurus (PTO-892).
The combined teachings of NCT00002663 and Cheson et al. are as discussed above.
The combined teachings of NCT00002663 and Cheson et al. do not expressly teach bolus administration. The NCI thesaurus, prior to the effective filing date, taught bolus infusion as a procedure in which “a single dose of a pharmacological substance is administered, generally via injection, over a short period of time, usually given by infusion or injection into a blood vessel,” (last modified 2/14/2011). The claim limitation of “by bolus intravenous infusion” is met by the prior art because “by bolus” refers to the rate of administration and is faster than a continuous IV drip, both being administration through a blood vessel. To administer a desired compound, in a known and disclosed manner, would have been obvious and well within the purview of one of ordinary skill in the art. As the 

Section [0006]
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over National Clinical Trial 00002663, Dec. 22, 2016 (PTO-892), in view of Cheson et al. (2016) (PTO-892) as applied above to claims 64, 67-70, 72 and 77-78, further in view of Yoshida et al. (Jan. 2017) (PTO-892).
The teachings of NCT00002663 and Cheson et al. are as set forth above.
The combined teachings of NCT00002663 in view of Cheson et al. do not specifically teach stopping treatment of a human patient with a population of human cells because the human patient has developed tumor flare that is life-threatening or deemed an excessive risk by the treating physician.
Yoshida et al. teaches discontinuation of treatment when the severity of tumor ﬂare is life-threatening (p. 4, col. 1, para. 2, lines 1-6). Yoshida’s teachings are specific to immunotherapy with checkpoint modulators but as noted above, Cheson et al. teaches that similar considerations can apply to other immunotherapies such as bi-speciﬁc antibodies and engineered T cells (p. 2495, col. 2, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the teachings of NCT00002663, concerning treatment of solid lymphoid malignancy using antigen-specific T cells, with the teachings of Cheson et al., regarding monitoring for signs of tumor flare after immune therapy, with the teachings of Yoshida et al., concerning discontinuation of treatment due to life-threatening symptoms, to arrive at the instantly claimed invention with a reasonable expectation of success. One of ordinary skill in the art et al., in an effort to avoid preventable adverse outcomes. Given that Cheson et al. teaches the need for careful classification of new lesions so that treatment is not stopped unless truly warranted (p. 2489, col. 2, para. 2), one of ordinary skill in the art would have been motivated to improve treatment regimens with cautious evaluation of early cessation of therapy prior to achieving clinical beneﬁt.

Section [0007]
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over National Clinical Trial 00002663, Dec. 22, 2016 (PTO-892), in view of Cheson et al. (2016) (PTO-892) as applied above to claims 64-65, 67-70, 72 and 77-78, further in view of Castillo et al. (2015) (PTO-892).
The combined teachings of NCT00002663 and Cheson et al. are described above.
NCT00002663 in view of Cheson et al. does not teach wherein the lymphoma is plasmablastic lymphoma.
Castillo et al. teaches plasmablastic lymphoma as a distinct subtype of diffuse large B-cell lymphoma (p. 2323 at col. 1, para. 1). Castillo et al. teaches that plasmablastic lymphoma correlates with EBV infection (p. 2325, col. 1, first sentence). Castillo et al. teaches that treating plasmablastic lymphoma was a recognized problem in the art before the effective filing date of the instantly claimed invention (see p. 2323, Introduction col. 1, para. 2, stating that, “no standard of care has been established for PBL”). Castillo et al. teaches that there were a finite number of identified, potential solutions for treating plasmablastic lymphoma (see p. 2330, Future Directions, col. 2, stating that, “potential therapeutic approaches for patients with PBL could include EBV-directed therapies in the form of antiviral agents or EBV-targeted cellular immunotherapy”).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have tried to treat plasmablastic lymphoma using the methods known in the art for treating patients with Epstein-Barr virus-associated lymphoma, such as EBV-specific CTL as taught in NCT00002663, with the teachings of Cheson et al., regarding monitoring for signs of tumor flare after cell therapy, with a reasonable expectation of success.
Based on the teachings of Castillo et al., one of ordinary skill in the art before the effective filing date of the instantly claimed invention would have expected that EBV-targeted cell therapy could address plasmablastic lymphoma because Castillo et al. taught that there was a correlation between plasmablastic lymphoma and EBV infection (p. 2325, col. 1, first sentence). One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and before the effective filing date of the instantly claimed invention, Castillo et al. had taught that cell therapy with EBV-speciﬁc cytotoxic T lymphocytes was a potential therapeutic approach for patients with plasmablastic lymphoma (p. 2328, col. 2).

Section [0008]
Claims 64, 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (2010) (PTO-892), in view of Cheson et al. (2016) (PTO-892).
Barker et al. teaches treatment of Epstein-Barr virus lymphoproliferative disease using cellular immunotherapy (Abstract, Title). Barker et al. teaches that EBV-induced lymphoproliferative diseases present as large B-cell lymphoma in the cervical lymph nodes and colon (Introduction; col. 2, paragraphs 1-2). Barker et al. teaches that patients were treated with cytotoxic T cells stimulated in vitro to recognize antigens on the surface of EBV+ tumor cells, and then tested for “EBV-speciﬁcity,” (p. 5045 col. 2, para. 3 through p. 5046, col. 1), which reads on wherein the population of human cells comprise 
Barker et al. does not teach “monitoring the human patient for an indication of tumor flare,” claim 64, step (b).
Cheson et al. teaches monitoring human patients for indications of tumor flare after immunomodulatory therapy (p. 2492, col. 2, section 2). Additional teachings of Cheson et al. are as presented in section [0004] above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the teachings of Barker et al., concerning treatment of solid lymphoid malignancy using antigen-specific T cells, with the teachings of Cheson et al., regarding monitoring for signs of tumor flare after immune therapy, to arrive at the instantly claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to modify the method disclosed in Barker et al. by including patient monitoring recommendations, such as those disclosed in Cheson et al., in an effort to devise a safer, more effective cancer therapy as Cheson et al. warns that strict application of the older lymphoma guidelines to patients receiving immunomodulatory drugs could result in incorrect assignment of progressive disease, which might result in early cessation of therapy prior to achieving clinical beneﬁt (p. 2489, col. 2, para. 2).
With respect to the anatomical limitations of claims 73-76, Barker et al. teaches this aspect as Patient #1 developed lymphoma in the cervical lymph nodes (p. 5045, sentence bridging columns 1 and 2). The cervical lymph nodes are located in and around the head and neck. Accordingly, absent any evidence to the contrary, Barker et al. in view of Cheson et al. reads on “wherein the anatomic site of the solid malignant tumor is inside the lymph nodes” (claim 73), “wherein the anatomic site of the solid malignant tumor is within the head and neck region” (claim 74), “wherein the anatomic site of the solid 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/G.F.N./
Examiner, Art Unit 1647

/SCARLETT Y GOON/               QAS, Art Unit 1600